Exhibit 10.5.2


ADDENDUM TO LIMITED PLEDGE OF COLLATERAL FOR LOAN


Services Share Holdings, LLC, f/k/a Diligent Board Member Services, LLC, a
Delaware limited liability company (“SSH LLC”), hereby pledges to Diligent Board
Member Services, Inc., a Delaware corporation (“DBMS Inc.”), ten million, six
hundred seven thousand, five hundred (10,607,500) DBMS Inc. voting common
shares, par value US $0.001, owned by SSH LLC, including all dividends and
distributions payable with respect thereto (collectively, the “January 2009
Collateral”), as additional collateral for DBMS Inc.’s loan to SSH LLC in a
principal amount up to six million, eight hundred thousand US dollars (US
$6,800,000.00) evidenced by that certain promissory note executed effective
October 1, 2007 by SSH LLC and having DBMS Inc. as holder and payee (the
“Note”).


RECITALS


A.           SSH LLC delivered to DBMS Inc. a Limited Pledge of Collateral for
Loan (referred to hereinafter as the “SSH Pledge”) on or about February 18,
2008.  The SSH Pledge effected a pledge to the Note of 13,500,000 DBMS Inc.
common shares (referred to in the SSH Pledge as “Additional Collateral”).


B.           DBMS Inc. has again requested additional security for the SSH LLC’s
obligations under the Note, and SSH LLC hereby accedes to such request.  This
instrument (the “Addendum”) amends the SSH Pledge and supersedes the SSH Pledge
to the limited extent that the Addendum is inconsistent with the SSH
Pledge.  Capitalized terms not defined herein have the same meaning as in the
SSH Pledge.


C.           Effective January 14, 2009, Corcoran Consulting, LLC (“Corcoran”)
pledged 892,500 DBMS Inc. common shares against the Note, all on terms and
conditions set forth in the Limited Pledge of Collateral for Loan delivered on
that date by Corcoran to DBMS Inc.  Corcoran’s pledge shall be described
hereinafter as the “Corcoran Pledge.”  The Corcoran Pledge set forth certain
priorities in favor of Corcoran with respect to the release shares from the
Corcoran Pledge, as against the release of Additional Collateral from the
Pledge.  SSH, LLC consented to such priorities.  The total number of “Direct
Pledged Shares” as defined in section 1 of the Corcoran Pledge is 892,500 DBMS
Inc. common shares, as no person other than Corcoran and SSH, LLC has pledged
DBMS Inc. shares against the Note.


D.           As of January 1, 2009, DBMS Inc. has the right to the return to its
treasury of the 14,000,000 DBMS Inc. common shares (referred to in the Pledge as
“Pledged Stock”) pursuant to the Shareholder Restriction Deed.  Accordingly, the
Pledged Stock shall be returned to DBMS Inc.’s treasury in due course after the
giving of certain notices, so that the Pledged Stock shall no longer be pledged
against the Note.


Accordingly, incorporating the above preamble and recitals as a part of the
pledge set forth in this Addendum, and for good and valuable consideration to
SSH LLC, SSH LLC undertakes as follows.
 
 
 

--------------------------------------------------------------------------------

 
 
Limited Pledge of Collateral for Loan
Page 2 of 2

 
TERMS OF THIS ADDENDUM


1.           SSH LLC hereby pledges the January 2009 Collateral to DBMS Inc. as
security for SSH LLC’s obligations under the Note.  DBMS Inc. is hereby
authorized to file such financing statements in accordance with the Uniform
Commercial Code as DBMS Inc. deems necessary or desirable to perfect the
security interest granted hereby.


2.           The January 2009 Collateral shall be deemed added to the Additional
Collateral as set forth in the SSH Pledge.  The pledge set forth in this
Addendum shall be on the same terms and conditions as the pledge of Additional
Collateral set forth in the SSH Pledge, and the Additional Collateral as
expanded to include the January 2009 Collateral, and as reduced by the return of
the Pledged Stock to treasury, shall be administered as a single block of
25,000,000 DBMS Inc. common shares under the SSH Pledge as amended by this
Addendum.


3.           All 25,000,000 shares of Additional Collateral shall be subject to
the priority terms and conditions set forth in the Corcoran Pledge at section 2
and its subsections.


IN WITNESS WHEREOF, SSH LLC has caused this pledge to be executed by its duly
authorized representative on this 14th day of January, 2009.
 
 

 
SERVICES SHARE HOLDINGS, LLC f/k/a
Diligent Board Member Services, LLC
         
 
By:
[sig.jpg]       Brian Henry, CEO and Co-manager                  

 
 
 
 

--------------------------------------------------------------------------------

 


 